PER CURIAM.
Appellee has filed a petition for rehearing and upon rehearing granted, the cause was re-argued and reconsidered. We are now of the view that the opinion and judgment of this court filed on April 10, 1964 (not reported) should be vacated and withdrawn, and the judgment of the circuit court affirmed on the authority of Pan American Life Insurance Company v. Raij, Fla.App.1963, 156 So.2d 785, and Pan-American Life Insurance Company v. Recio, Fla.App.1963, 154 So.2d 197.
Accordingly, the previous opinion and judgment of this court is hereby vacated and withdrawn, and the judgment of the circuit court appealed from will now stand affirmed.
It is so ordered.